
	
		II
		111th CONGRESS
		1st Session
		S. 1049
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 14, 2009
			Mr. Dodd (for himself
			 and Mr. Schumer) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To authorize the Secretary of Homeland
		  Security to waive certain provisions of the pre-September 11, 2001, fire grant
		  program, and for other purposes.
	
	
		1.Waivers for certain fire grant program
			 provisionsThe Secretary of
			 Homeland Security may waive or modify the requirements of subparagraph (B) of
			 section 34(a)(1) of the Federal Fire Prevention and Control Act of 1974 (15
			 U.S.C. 2229a(a)(1)) and the provisions in section 34(c) of such Act (15 U.S.C.
			 2229a(c)) for a recipient of a grant awarded during fiscal year 2009 or 2010
			 under such section 34(a)(1) for the hiring, rehiring, or retention of
			 firefighters.
		
